931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Mark A. MIMS, Petitioner-Appellant,v.Robert ATKINS, Director, Respondent-Appellee.
No. 90-3280.
United States Court of Appeals, Tenth Circuit.
April 23, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner-appellant Mark Mims was convicted of first degree murder in Kansas state court.  This conviction was upheld by the Kansas Supreme Court.    State v. Mims, 556 P.2d 387 (Kan.1976).  Petitioner then filed a "Motion for Relief from Judgment of Orders" with the district court.  This motion was denied on June 23, 1981.  This district court's decision was affirmed by this court on March 17, 1982.


3
Petitioner filed a second motion "to correct the Tenth Circuit Court's injustice," citing Rule 35(a) of the Federal Rules of Criminal Procedure as authority for granting the relief sought.  The district court denied this motion on August 29, 1990.


4
After reviewing the record in this case, we find no basis for granting petitioner relief from the judgment of this court entered March 17, 1982.  The errors of which petitioner complains are harmless in light of the overwhelming evidence of guilt presented at trial.  Because petitioner has failed to make a substantial showing of the denial of an important federal right by demonstrating that the issues raised are debatable among jurists, that a court could resolve the issues differently, or that the questions deserve further proceedings, we refuse to issue a certificate of probable cause.    See Barefoot v. Estelle, 463 U.S. 880 (1983).  We therefore DISMISS the appeal.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3